JUPITER HOUSE, LLC,                 IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
      Appellant,
                                    NOT FINAL UNTIL TIME EXPIRES TO
v.                                  FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
U.S. BANK, NA, DANNY P.
ATES, ET. AL.,                      CASE NO. 1D15-1673

      Appellees.

_____________________________/

Opinion filed October 14, 2015.

An appeal from the Circuit Court for Okaloosa County.
Keith Brace, Judge.

Brennan Grogan, of Levine Law Group, Palm Beach Gardens, for Appellant.

Charles P. Gufford and Andrew A. Wood, of McCalla Raymer, LLC, for Appellees.




PER CURIAM.

      AFFIRMED.

SWANSON, OSTERHAUS, and KELSEY, JJ., CONCUR.